DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 05, 2017. It is noted, however, that applicant has not filed a certified copy of the International Application No. PCT/JP2017/043603 as required by 37 CFR 1.55.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an encoding method for encoding an image using an inter-picture prediction.  Independent claims 1, 24, and 26 identify the uniquely distinct feature “partitioning the prediction block into a plurality of transform blocks by a partitioning method that partitions the prediction block, so that boundaries of the plurality of transform blocks are symmetrical with respect to a horizontal line passing a center of the prediction block and are symmetrical with respect to a vertical line passing the center of the prediction block, the plurality of transform blocks being rectangular; and determining, for each of the plurality of transform blocks, an orthogonal transformation type used for each of a vertical direction and a horizontal direction of a given transform block of the plurality of transform blocks based on positional relation between the given transform block and the center of the prediction block." 
partitioning the prediction block into a plurality of transform blocks by a partitioning method that partitions the prediction block, so that boundaries of the plurality of transform blocks are symmetrical with respect to a horizontal line passing a center of the prediction block and are symmetrical with respect to a vertical line passing the center of the prediction block, the plurality of transform blocks being rectangular; and determining, for each of the plurality of transform blocks, an inverse orthogonal transformation type used for each of a vertical direction and a horizontal direction of a given transform block of the plurality of transform blocks based on positional relation between the given transform block and the center of the prediction block." 
The closest prior arts, Koo (US 2020/0177921 A1) and Zhao et al. (US 2017/0280162 A1), disclose the conventional encoding method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/Primary Examiner, Art Unit 2486